BOYER, Judge.
Appellants, who were defendants in the trial court, seek review and reversal of a summary final judgment quieting title to lands in Duval County.
Appellees, who were plaintiffs in the trial court, filed a quiet title action against defendants and others. In their sworn complaint they deraigned title from February 1943 and alleged that a certain deed recorded March 24, 1975 purporting to convey the *143subject land from the plaintiffs to one Henry D. Williams was a forgery. The defendants claimed title under a deed from Henry D. Williams.
Our examination of the record reveals that the plaintiffs sufficiently complied with the requirements of F.S. 65.061 and that Baltzell v. McKinnon, 57 Fla. 355, 49 So. 546 (1909) and Brickell v. Trammell, 77 Fla. 544, 82 So. 221 (1909), relied on by defendants (appellants) are not here applicable.
In support of summary judgment appel-lees filed an affidavit unequivocally stating that they did not execute the deed under which the defendants claimed title and that it is a forgery. No counter affidavit was filed. We therefore find that the file, as it existed at the time the learned trial judge entered the summary judgment here appealed, did not reflect a genuine issue as to any material fact and that the trial judge therefore did not err in entering summary judgment.
Appellants having failed to demonstrate error the judgment appealed is
AFFIRMED.
McCORD, C. J., and MELVIN, J., concur.